In an action by a wife for separation, her husband counterclaimed, ■inter alia, for an annulment on the ground that, at the time of the purported *640marriage of the parties, the wife was married to one Newman, and alleged that a Nevada decree obtained by Newman, divorcing her, was void for lack of jurisdiction. The appeal is from an order denying the wife’s motion to direct that Newman be added as an indispensable party pursuant to section 193 of the Civil Practice Act. Order 'affirmed, without costs. No opinion. Nolan, P. J., Wenzel, Ughetta, Hallinan and Kleinfeld, JJ., concur.